Citation Nr: 1444313	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left tarsal tunnel syndrome, to include as secondary to the service-connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to service connection for right tarsal tunnel syndrome, to include as secondary to the service-connected degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975 and from May 1980 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional procedural records have been added to the present appeal and these records have been reviewed.  


FINDING OF FACT

The probative evidence of record reflects that the Veteran's currently diagnosed left and right tarsal tunnel syndrome, did not originate in service or for many years thereafter, are not related to any incident during active service, and are not caused or aggravated by any service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for left tarsal tunnel syndrome, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for the establishment of service connection for right tarsal tunnel syndrome, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a September 2010 letter sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records (SPRs), private medical records, a VA examination, and statements and from the Veteran and his representative.  

While the Veteran was provided a VA compensation examination concerning his lumbar spine disability, in which the examiner also noted his bilateral tarsal tunnel syndrome and furnished an incomplete opinion regarding bilateral tarsal tunnel syndrome, a complete VA compensation examination of his bilateral tarsal tunnel syndrome has not been provided.  The Board finds, however, that a VA compensation examination and medical opinion are not needed to fairly decide the  claims on appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As the service records do not demonstrate any treatment for left or right tarsal tunnel syndrome and there is no indication of an association of left or right tarsal tunnel syndrome with either his military service or a service-connected disability, the Board has no grounds for having him undergo a VA examination for a medical nexus opinion concerning these claims.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for left tarsal tunnel syndrome and right tarsal tunnel syndrome.  The probative evidence of record demonstrates current diagnoses of left and right tarsal tunnel syndrome, no evidence of this disability during the Veteran's active service, no evidence indicating these disabilities are related to the Veteran's active service and no evidence indicating these disabilities are caused or aggravated by any service-connected disability, including service-connected degenerative disc disease of the lumbar spine.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

STRs are absent of any complaints, findings or diagnoses of either left or right tarsal tunnel syndrome.  Although Achilles tendonitis was diagnosed during the Veteran's active service, this is a separate and distinct disability from tarsal tunnel syndrome and service connection has been awarded for Achilles tendonitis of the left and right ankles.

The post service medical evidence of record, including private medical records and a September 2010 VA examination, reflects that the Veteran has been treated for and diagnosed with bilateral tarsal tunnel syndrome.  The post service medical evidence does not demonstrate any continuity of treatment for tarsal tunnel syndrome, for which an initial diagnosis was recorded in a May 2010 private medical record.  The private medical records also do not indicate that left and right tarsal tunnel syndrome may be related to or caused by the Veteran's active service.  

The Veteran has also not claimed that his bilateral tarsal tunnel syndrome began in service and continued since that time, rather, he is arguing that his bilateral tarsal tunnel syndrome is secondary to his service-connected back disability.  See Appellant's Brief, dated September 2014.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any current disability to another disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Veteran's statements attributing his bilateral tarsal tunnel syndrome to his service-connected degenerative disc disease of the lumbar spine are not competent.  

Finally, the Board observes there is no probative evidence indicating that the Veteran's bilateral tarsal tunnel syndrome was caused or aggravated by any service-connected disability, to include degenerative disc disease of the lumbar spine.  As noted above, although a September 2010 VA examination was provided for the spine and an opinion regarding the Veteran's bilateral tarsal tunnel syndrome was provided, the opinion is incomplete and the Board does not rely on this opinion in making its conclusions.  Of significance, however, is an August 2010 letter by the Veteran's private treating physician, submitted by the Veteran, in which the private physician specifically finds that the Veteran had severe and disabling tarsal tunnel syndrome which appeared to be associated with his plantar fasciitis and was considered secondary to this fascial pain.  

Accordingly, service connection for left and right tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for left and right tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the claims must be denied.



ORDER

Service connection for left tarsal tunnel syndrome, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, is denied.  

Service connection for right tarsal tunnel syndrome, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


